El Juez Asociado Sr. MacLeary
emitió la siguiente opi-nión del Tribunal.
En el mes de Octubre próximo pasado los solicitantes fueron convictos en el Juzgado de Paz “Oeste” del Distrito de Ponce, por el delito de alteración de la paz pública, y con-denados al pago de veinte y cinco dollars de multa; contra esta sentencia interpusieron recurso de apelación para ante la Corte de Distrito de Ponce, en cuyo Tribunal se revisó la causa de acuerdo con los estatutos, en 23 de Diciembre, con-firmando la sentencia del Tribunal inferior, fijando la multa en veinticinco dollars y las costas. La sentencia de la Corte de Distrito se pronunció por una mayoría de los tres jueces, presentando el juez Presidente su voto particular. No cabe duda de que el Juez de Paz era competente para conocer de este caso, en primer lugar, y de que la Corte de Distrito tuvo jurisdicción final para decidirlo en apelación, y de tal sen-tencia no hay lugar á recurrir ante .este Tribunal. (Véase la° Sección 59 del Código de Enjuiciamiento Criminal). La solicitud para auto de habeas corpus en este casp es un docu-*188mentó voluminoso ,mucho mas largo de lo necesario, y está expuesto á la crítica en varios particulares. En primer lugar, solicitudes para habeas corpus deben limitarse á una exposición clara de los hechos, según la sección 470 del Código de Enjuiciamiento Criminal. El segundo párrafo de dicha sección no quiere indicar que el abogado debe hacer un largo argumento legal en la solicitud, para demostrar la ilegalidad de la detención. Se puede presentar el alegato, si es necesa-rio, en el juicio, pero no tiene lugar propio en la solicitud. Esta solicitud se hace por el Señor Don Herminio Diaz Navarro, quien se denomina miembro de la sociedad pro-fesional de Diaz y Texidor, y abogado de Eleuterio Cintrón y José Mayaza. Es cierto que dicho estatuto permite que la solicitud se haga por el detenido, ó por su representante, pero el ejercicio en los Estados Unidos, y según yo entiendo, el propio ejercicio es, que en' todos casos que sea practicable la solicitud debe firmarse bajo juramento por el mismo de-tenido, y debe hablar en su defensa. No prescribe ninguna forma particular necesaria para la preparación de la solici-tud, y el mismo detenido, si puede escribir, y si la necesidad lo exigiera, podria preparar un relato informal que serviria como solicitud para habeas corpus. Si el detenido sea de-mente, ó fuera del alcance de su abogado, ó si por cualquiera razón no puede hacer la solicitud, entonces se puede hacer por el abogado, pero de ninguna otra manera. La sección citada requiere que la petición se confirme por la persona que hace la solicitud. Á la presente, el Sr. Diaz ha prestado su juramento ante su socio, el Señor Jacinto Texidor, como notario público. Este es un ejercicio vicioso,' y no debe hacerse. Se censura y no se permite en muchos, si no en todos, los estados de la Union Americana. Á solicitudes para habeas corpus debe prestarse el juramento ante el Secretario de este Tribunal, ú otro Oficial autorizado para administrar juramentos, pero ciertamente no debe prestarse ante un miembro de una sociedad por otro de la misma. Estas ob-*190servaciones son propias, en vista de qne el auto de Rabeas corpus es un remedio nuevo en esta Isla, y el ejercicio está principiando, y se estima de mucha importancia que se prin-cipie propiamente, y que se establezca bien en las primeras decisiones en ese asunto. La larga petición que se ha pre-sentado trata el asunto como si fuera el auto de habeas corpus otra clase de apelación, ó recurso por causa de error, y envuelve el voto particular del Juez Presidente de la Corte de Distrito, y las objeciones hechas á la decisión de los Jueces Asociados. Esta idea del auto de habeas corpus es enteramente errónea. Nunca ha sido la intención que se usara para el propósito de una apelación ó recurso por causa de error. Su único objeto es de liberar de la detención ilegal cualquiera persona que se encuentre sufriendo prisión. No es para castigar al demandado, ó para servir como repara-ción de su detención ilegal. “No fuá formado para juzgar de nuevo cuestiones de hecho ó para considerar de nuevo un procedimiento legal. No puede usarse como sustituto para un recurso de apelación, ni para recurso por causa de error ó certiorari. Errores é irregularidades en el procedimiento que no llegan á ser cuestiones de competencia, no pueden re-visarse por habeas corpus”. (Church on Habeas Corpus, Sección 87.) No ha lugar á la duda de que esta es doctrina pura, pues ha sido declarada por muchos de los mas altos tribunales del país; entre otros, el Tribunal Supremo de California, en el caso de Bird, ex-parte, 19 California 130, y el Tribunal Supremo de Texas ,en el caso de Darrah v. Westerlage, 44 Texas 388. Este principio también fue declarado por este Tribunal en el caso de Antonio Torres, ex-parte, de-cidido por este Tribunal en 25 de Noviembre próximo pasado. Además, los estatutos de Puerto Rico son claros y explícitos en cuanto á los casos en que debe concederse el habeas corpus, y en cuanto á las razones que deben guiar esta Corte al desen-carcelar á un detenido en el juicio de tal auto. ' La Sección 482 del Código de Enjuiciamiento Criminal á la letra dice:
*192“Si no ha expirado el tiempo durante el cual puede estar de-tenida legalmente una persona, el Juez ó Tribunal ordenará que continue detenida dicha persona, si resulta que está detenida y en cus-todia :
“1. En virtud de mandamiento expedido por el Juez del Tribunal de Distrito de los Estados Unidos, en los casos en que dicho Tribunal ó Juez tenga competencia exclusiva, ó
“2. En virtud de orden de arresto ó sentencia firme ó decreto de cualquier tribunal competente en la jurisdicción criminal, ó de cualquier mandamiento expedido en virtud de dicha orden de arresto, sentencia ó decreto”.
La siguiente Sección, 483 dice que si resulta del auto dili-genciado que el preso está en custodia en virtud de manda-miento de cualquier tribunal ó juez de Puerto Eico,. ó fun-cionario del mismo, el preso puede ser excarcelado en cual-quiera de los casos siguientes, con sujeción á las prescrip-ciones del Artículo anterior:
“1. Cuando se ha traslimitado la jurisdicción de tal tribunal ó funcionario ’
Después siguen seis párrafos que no son aplicables al caso. Se alega que el Tribunal de Distrito traslimitó su jurisdicción al pronunciar culpables, á los demandados, del delito de alteración de la paz pública, porque las pruebas presentadas en la Corte de Distrito no correspondieron exactamente con la declaración jurada sobre la cual los presos fueron originalmente detenidos. Sin embargo, esto no des-poseería la Corte de Distrito de su jurisdicción, El Tribunal de Distrito puede haber cometido un error al declarar cul-pables á los demandados, pero aún si así fuere, esta Corte no sería justificada, bajo Habeas Corpus, en desencarcelar los detenidos por esa razón. Pero yo no deseo que se me en-tienda decir que la Corte de Distrito cometió error alguno. Los detenidos fueron convictos del delito de alteración de la paz pública por el Tribunal inferior, también fueron con-*194victos del mismo delito por la Corte de Distrito, y la multa quedó la misma en ambos tribunales. Las palabras y ac-ciones de los detenidos que fueron interpretadas por el po-licía que presentó la declaración como una insulta al Gober-nador podían baber sido las mismas que se probó dijeron y cometieron en el juicio en la Corte de Distrito. No importa si fueron ó no, el delito es el mismo, que fue una alteración de la paz pública. Examinaremos los Estatutos aplicables al caso bajo consideración. La Sección 3 del Código de En-juiciamiento Criminal provee que sentencias recurridas á la Corte de Distrito de Cortes del Juez de Paz, “se juzgarán atendiendo á la primitiva denuncia ó auto judicial”.
Estatutos Revisados y Códigos de Puerto Rico, pp. €21.622.
La Sección 286 del mismo Código provee que “el jurado podrá declarar al acusado culpable de la comisión de cual-quier delito, necesariamente comprendido en el delito impu-tádole.
Estatutos Revisados y Códigos de Puerto Rico, p. 742.
La Sección 368 del Código Penal -define el delito de per-turbación de la paz y prescribe el castigo máximum de $200 de multa y noventa días de prisión.
Estatutos Revisados y Códigos de Puerto Rico, p. 610.
El delito del cual fue acusado en la demanda original cons-tituyó una perturbación de la paz, y de aquel misdemeanor los solicitantes fueron convictos en el Juzgado de Paz y en la Corte de Distrito,, en recurso. Así es que se fia cumplido absolutamente con la ley y no se cometió error alguno. La sentencia que se pronunció por la mayoría de los Jueces es, sin duda, correcta. El voto particular del Juez Presidente no alcanza los méritos del caso, sino solamente presenta ob-jeciones técnicas, las cuales fueron propiamente menospre-ciadas por sus colegas. No es toda sentencia errónea de la Corte de Distrito que puede atacarse con babeas corpus. Solamente son revisables las que son tan .erróneas que resul-*196tan nulas. Una sentencia errónea no puede ser revisada de otra manera más que por recnrso de apelación, ó recurso por causa de error, y cuando el estatuto no los prescribe, la sen-tencia tiene que ser firme. Se ha dicho por los Tribunales más altos que la sentencia de una Corte inferior puede ata-carse por habeas corpus solamente cuando las ilegalidades sean tales que la hacen nula.
Si apareciese en la sentencia sentada en las minutas de la Corte, en un caso criminal, que el Tribunal era competente para conocer de la materia y de la persona del demandado, la sentencia no es nula, no obstante lo errónea que sea, si no es que sea tan indecisa en sus términos que se considera nula por esa razón.
La ilegalidad indica un defecto • completo en el procedimiento. G-ibson, ex-parte, 31 California, 620, 627 y 628.
La jurisdicción de la Corte que conoce de la causa, puede ser revocada -siempre al demostrar el hecho que no existe la misma, pero ordinariamente ni error ni irregularidad en la sentencia de la Corte inferior puede atacarse por habeas corpus.
La falta del poder de oir y determinar, y no error ó irregulari-dad en el ejercicio de dicho poder, hace nula á una sentencia.
Winston, ex-parte, 9 Nevada, 71;
Sam, ex-parie, 51 Alabama, 54;
Nye, ex-parte, 8 Kansas, 99;
Shaw, ex-parte, 7 Ohio State Reports, 81;
70 American Decisions, 55.
Este caso ha sido presentado bajo un concepto falso de las atribuciones del auto de habeas corpus, y es claramente un atento de presentar de esta manera ante este Tribunal los procedimientos de la Corte de Distrito en el juicio de los demandados, para la revocación de la sentencia, haciendo de esta manera servir el auto de habeas corpus como un re-curso por causa de error ó certiorari, lo que los estatutos y todas las decisiones declaran no se puede hacer. Pues siendo manifiesto del auto en esta causa que estos solicitantes están detenidos por no pagar la multa que propia y legalmente se les ha sido impuesta, por virtud del mandato y sentencia firme *198de una Corte competente, de jurisdicción criminal, y que la jurisdicción de dicha Corte no se ha traslimitadó la solicitud para desencarcelamiento dehe negarse, y los detenidos deben condenarse al pago de todas las costas de este procedimiento. Los presos, por lo tanto, deben reenviarse á la custodia del alcaide de la Cárcel de Ponce, para los efectos de la sentencia quo se ha pronunciado en contra de los mismos.

Denegada la excarcelación.

Jueces concurrentes, Sres. Presidente Quiñones, y Aso-ciados Hernández y Figueras.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.